Title: To Benjamin Franklin from Desegray, Beaugeard fils & Cie., 14 July 1777
From: Desegray, Beaugeard fils & Cie.
To: Franklin, Benjamin


Monsieur
St. Malo 14. Juillet 1777
Aussitôt la reception de la lettre que vous nous avez fait L’honneur de nous ecrire le 11. Courant par un exprès, nous avons remis votre incluse au Capitaine Wickes, et nous avons eté avec lui et avec le Capitaine Nicholson chez M. Guillot Commissaire General des Ports et Arsenaux de la Marine. Nous lui avons fait part de l’ordre que vous donnez aux dits Capitaines de s’expedier sur le champ pour l’amerique sans etablir aucunes Croisieres en Europe, et nous lui avons en même tems representé que ces Capitaines sont determinés à s’en tenir très exactement à vos ordres, mais qu’ils ne peuvent cependant mettre à la voile sans que leurs vaisseaux soient carênés et fournis des vivres necessaire pour leur campagne. Nous lui avons ajouté Monsieur, que ces Capitaines vont faire la plus grande diligence pour se mettre en etat de partir au premier bon vent, et qu’ils ont tout lieu d’esperer qu’ils seront expédiés sous très peu de jours. Mr. Guillot qui connoit l’état de detresse de ces Batiments a senti qu’on ne pouvoit les faire sortir avant qu’ils fussent carênés. Il nous a engage à faire travailler avec toute celerité, en nous observant qu’il a reçu depuis peu du Ministre de la Marine Les ordres les plus precis pour faire sortir de notre port ces deux Batiments, et que s’ils ne sortent pas d’ici à la fin de cette semaine, il ne pourra pas s’empêcher d’y faire proceder à toute rigueur, puisqu’autrement il seroit dans [le] cas d’etre fortement compromis. Malgré les instances de ces Capitaines et les nôtres, il n’a jamais voulu vous accorder un plus long delai que celui ci-dessus qui est cependant bien court, puisq’il s’agit de faire les preparatifs necessaires pour un voyage de l’amerique, au lieu que ces Capitaines ne songoient qu’a faire une campagne de quelques semaines. Enfin, Monsieur, nous avons donné sur le champ les ordres necessaire pour faire cuir le Biscuit et pour preparer tout les autres vivres necessaires pour ces Batiments que l’on carênera aussitôt que la mer le permettra, et vous pouvez compter que nos soins ne seront point epargnés pour remplir entierement vos desirs. Les Capitaines Wickes et Nicholson s’empressent egalement à y concourir, et ont grande envie de revoir L’Amerique. Voici, Monsieur les Lettres qu’ils vous ecrivent à cet égard. Nous sommes avec un profond respect Monsieur Vos très humbles et très Obeissants Serviteurs
Desegray, Beaugeard fils & Cie
